DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/05/2022.

Claims 1-13 and 15-24 are pending.  Claims 12, 13, and 15-24 are being examined.  Claim 14 is canceled.  Claims 1-11 are withdrawn from further consideration.  Claims 12 and 17 are amended with no new subject matter being introduced.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein ammonia gas generated from the chlorinating reactor is directly sent to the carbonation reactor”.  However, the chlorinating reactor is configured to chlorinate a calcium-containing silicate and/or a magnesium-containing silicate to obtain calcium chloride and/or magnesium chloride.  It is unclear as to where/how ammonia gas is generated and whether or not the chlorinating reactor is also configured to generate ammonia gas.  There is insufficient antecedent basis for “ammonia gas generated from the chlorinating reactor”. 
Claim 12 also recites “the ammonia gas is then used for generating the ammonia water in the carbonation reactor”.  However, the carbonation reactor is configured to mix the calcium chloride and/or magnesium chloride with ammonia water and perform a carbonation reaction to convert the carbon dioxide into calcium carbonate and/or magnesium carbonate while generating an ammonium chloride solution.  Thus, the carbonation reactor uses ammonia water to generate an ammonium chloride solution.  It is unclear as to whether ammonia water is generated in the carbonation reactor or whether it is used to generate ammonium chloride in the carbonation reactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunwick et al. (US 2014/0356267 A1) in view of Yogo (JP 2005097072 A).
Considering claims 12 and 17, Hunwick teaches a system for recycling carbon dioxide comprising a chlorinating reactor (20 of Fig. 1A); a carbonation reactor (26 and 30 of Fig. 1A) connected to the chlorinating reactor; and a recovering device (27 and 32 of Fig. 1A) connected between the carbonation reactor and the chlorinating reactor (Hunwick, Fig. 1A).  Paragraph [0073] of instant specification discloses the chlorinating reactor to be a stirred vessel.  Hunwick teaches that the leach reactor (20 of Fig. 1A) is a stirred tank (Hunwick, [0092]).  It should also be noted that the leach reactor of Hunwick is capable of reacting a calcium-containing and/or magnesium-containing silicate with ammonium chloride Hunwick, [0092]).
It should be noted that the claims are directed to a system and wherein ammonia gas generated from the chlorinating reactor is directly sent to the carbonation reactor through an ammonia gas pipeline and the ammonia gas is then used for generating the ammonia water in the carbonation reactor, and gas containing the carbon dioxide is injected into the carbonation reactor from bottom of the carbonation reactor is the manner in which the system is operated and does not impart any additional structural limitations to the system other than a pipeline connecting the chlorinating reactor to the carbonation reactor capable of being used for a gas stream.
Although Hunwick teaches concentrating ammonia released from the chlorinating reactor (i.e., first reactor) by distillation (Hunwick, [0082]), he also teaches that ammonia gas may be piped from the chlorinating reactor (i.e., first leach reactor) to scrubbing apparatus (i.e., one of the carbonation reactors).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas pipeline from the chlorinating reactor to the carbonation reactor configured to directly send ammonia gas generated in the chlorinating reactor to the carbonation reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to re-use the ammonia gas generated in the chlorinating agent in the carbonation reactor and eliminate/reduce additional equipment/process steps to concentrate the ammonia with a reasonable expectation of success.
Hunwick teaches two carbonation reactors wherein the first carbonation reactor (30) is configured for the carbon dioxide to be fed from the bottom and also configured to receive ammonia gas; the second carbonation reactor (26) is configured to receive the calcium chloride and/or magnesium chloride from the leach reactor (i.e., chlorination reactor) and receive ammonia carbonate from the first carbonation reactor.  Hunwick does not explicitly teach a carbonation reactor (i.e., single carbonation reactor) configured to receive both ammonia gas and calcium chloride and/or magnesium chloride directly from the chlorination reactor wherein the single carbonation reactor is configured to receive carbon dioxide from the bottom.
However, Yogo teaches a similar process wherein a single carbonation reactor (2 of Fig. 1) is used to mix the calcium chloride with ammonia water and carbon dioxide to convert the carbon dioxide into calcium carbonate while generating an ammonium chloride solution and ammonia gas which is fed directly to the single carbonation reactor (Yogo, Fig. 1 and paragraph bridging pages 4-5 describing Fig. 1 embodiment). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the carbonation reactors of Hunwick into one carbonation reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to reduce the number of pieces of equipment/vessels in the system with a reasonable expectation of success.  Combining the two carbonation reactors of Hunwick and using one carbonation reactor would result in the claimed carbonation reactor configuration. 
It should be noted that the claims are directed to a system and “wherein the calcium carbonate and/or the magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Hunwick is capable of being operated such that the calcium carbonate and/or the magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor.  Nonetheless, Hunwick teaches calcium carbonate and/or magnesium carbonate are discharged after being separated by sedimentation in the carbonation reactor (Hunwick, [0113]-[-1116]).
Considering claim 13, Hunwick teaches a first separator connected between the chlorinating reactor and the carbonation reactor configured to separate and then discharge silicon dioxide by teaching the silica may be filtered or otherwise separated from the aqueous phase prior to carbonation (i.e., second reactor) for production of valuable porous silica product (Hunwick, [0025]).
Considering claim 15, Hunwick teaches a second separator (27 of Fig. 1A) connected between the carbonation reactor and the recovering device, configured to separate and discharge the calcium carbonate and/or the magnesium carbonate (Hunwick, Fig. 1A and [0114]).
Considering claim 16, it should be noted that the claims are directed to a system and “the calcium-containing silicate and/or the magnesium-containing silicate are reacted with ammonium chloride, and ammonia gas is further generated in the chlorinating reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Hunwick is capable of reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride and generating ammonia gas in the chlorinating reactor ([0092] and [0018]-[0019]).  
Considering claim 18, Hunwick teaches the recovering device is an evaporative concentrator by teaching a pressure-exchange set wherein pressure and temperature of the solution of ammonium salts is increased (Hunwick, [0095]).  “That separates the recovered ammonium chloride solution into water vapor and concentrated ammonium chloride solution, wherein the concentrated ammonium chloride solution is fed to the chlorinating reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The pressure-exchange set is capable of being operated such that the recovered ammonium chloride solution is separated into water vapor and concentrated ammonium chloride solution.  Hunwick teaches the ammonium chloride solution is fed to the chlorinating reactor ([0095]-[0096]).  Moreover, Hunwick teaches the Leach reactor may be in a series of stirred tanks (Hunwick, [0092]) and at higher pressure and temperature the ammonia is driven out of solution as a gas with water vapor (Hunwick, [0018]).  Thus, the final stirred tank in the series would be considered to be an evaporative concentrator wherein water vapor (along with ammonia gas) is separated from the ammonium chloride solution to generate a concentrated ammonium chloride solution.
Considering claim 19, Hunwick teaches the evaporative concentrator is further connected to the first separator through a heat exchanger (Hunwick, 21 of Fig. 1A).
Considering claim 20, the claims are directed to a system and “wherein in the chlorinating reactor, the calcium-containing silicate and/or the magnesium-containing silicate are reacted with ammonium chloride” does not impart any additional structural limitations to the system.  The chlorinating reactor of Hunwick is capable of reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride.  Nonetheless, Hunwick teaches reacting the calcium-containing silicate and/or the magnesium-containing silicate with ammonium chloride in the chlorinating reactor (Hunwick, [0018]).
Considering claim 21, Hunwick teaches the Leach reactor may be in a series of stirred tanks (Hunwick, [0092]) and at higher pressure and temperature the ammonia is driven out of solution as a gas with water vapor (Hunwick, [0018]).  Thus, the final stirred tank in the series would be considered to be an ammonia gas regeneration reactor (i.e., releases ammonia gas) and would be capable of being operated (i.e., increase temperature to decomposition temperature) such that it decomposes the ammonium chloride solution.
Considering claim 22, it has already been established that it would be obvious to directly connect the chlorinating reactor to the carbonation reactor via a pipeline configured to directly send ammonia gas generated in the chlorinating reactor to the carbon reactor.  Thus, Hunwick’s ammonia gas regeneration reactor (i.e., the final stirred tank in the series of stirred tanks of the Leach reactor) is connected to the carbonation reactor through a gas pipeline for feeding the ammonia gas to the carbonation reactor.
Considering claim 23, Hunwick teaches the chlorinating reactor is a stirred vessel (Hunwick, [0092]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunwick et al. (US 2014/0356267 A1) in view of  Yogo (JP 2005097072 A) and Wang et al. (US 2013/0287673).
Considering claim 24, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for the carbonation reactor is any of a bubble column, an airlift loop reactor, and a fluidized bed.
Hunwick does not explicitly teach the carbonation reactor is a bubble column, an airlift loop reactor, or a fluidized bed.
However, Wang teaches bubbling CO2 directly into a high concentration Mg solution with ammonia water for carbonation (Wang, [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bubble column as the carbonation reactor in Hunwick’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because a bubble column is known in the art to be a suitable apparatus for carbonation of a magnesium ammonia solution.

Response to Arguments
Applicant’s arguments filed regarding the present disclosure only needs two reactors but there are three reactors required in Hunwick’s disclosure have been fully considered and are persuasive in light of the amendments requiring a carbonation reactor configured to receive ammonia gas directly from the chlorination reactor and configured to mix the calcium chloride and/or magnesium chloride with ammonia water wherein the carbonation reactor is configured to receive carbon dioxide from the bottom.
However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Yogo.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734